Dear Mr. Thompson:
If you are elected Mayor of Benton, Louisiana, the law permits you to hold employment, whether part-time or full-time, in a separate political subdivision of the state.  LSA-R.S. 42:63(D) of the Dual Officeholding and Dual Employment Law pertinently provides:
     D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
As provided, the prohibition extends only to the holding of both positions within the same political subdivision.  Such is not the case here, as you indicate you would hold part-time employment with the tax assessor's office.  The tax assessor's office falls within a separate political subdivision of the state, under LSA-R.S. 42:63 (9).
However, we would alert you to the fact that these offices may be incompatible.  Note that LSA-R.S. 42:64 provides:
§ 64.  Incompatible offices.
     A.  In addition to the prohibitions otherwise provided in this Part, no other offices or employments shall be held by the same person in combination if any of the following conditions are found to pertain and these prohibitions shall exist whether or not the person affected by the prohibition exercises power in conjunction with other officers.
*  *  *  *  *
     (5)   One office, whether or not in conjunction with fellow officers, employment is charged with auditing the accounts or of approving the budget of the other position.
     (6)   Funds received by one office or employment are deposited with or turned over to the other office or position.
In the event that the foregoing is applicable, you would be prohibited from holding both positions concurrently.  We are unable to speak with authority on this point, as we lack sufficient factual information to make this determination.
Finally, any ethical considerations arising out of the simultaneous holding of the Mayor's office and part-time employee of the assessor's office should be referred to Mr. Gray Sexton, Ethics Commission, 7434 Perkins Road, Baton Rouge, Louisiana, 70808-4379.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: March 8, 1996
Date Released: May 8, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL